Citation Nr: 1535936	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-39 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had five months of active service during the period from August 1971 to August 1972; 192 days were non-pay periods of time lost.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Atlanta, Georgia, respectively.

The Veteran was afforded a Travel Board hearing in January 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271. While the Board regrets additional delay in this case, the matter must be remanded for the reasons discussed below.

When the matter was last before the Board, it was remanded to afford the Veteran a medical examination and obtain an opinion on the etiology of any psychiatric disability, to include PTSD.  The Veteran claims that he has psychiatric disability related to in-service assault, and VA specifically sought an opinion as to the likelihood of the occurrence of the claimed physical assault.

In July 2014, the Veteran was examined by a VA psychologist, who assessed cocaine use disorder, alcohol use disorder and unspecified depressive disorder.  The examiner concluded that the diagnoses - depression and substance abuse - were not due to or caused by the Veteran's military experience that took place over 40 years ago.  An addendum to the opinion  also dated in July 2014, notes the VA examiner's opinion that he could not "give a medical opinion regarding specific events that took place in a person's life many, many years ago without resorting to mere speculation."  The examiner did not offer any rationale for either opinion, and after the examination and opinions were offered, relevant VA and service records were associated with the record.  

Once VA has provided a VA examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This generally means that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009). Because the examiner did not provide rationale for his conclusions and did not have the benefit of reviewing all relevant evidence, the examination report is inadequate and must be returned.  38 C.F.R. § 4.2.

Also, in its March 2014 remand, the Board directed the AOJ to provide notice to the Veteran in accordance with 38 C.F.R. § 3.159(e) regarding the unavailability of any further service treatment and personnel records in the possession of a Federal agency.  In April and June 2014 letters, the AOJ generally asked the Veteran to provide any records, including service treatment records, in his possession in support of the claim.  The letters did not advise the Veteran that VA was unable to obtain additional service records.  The Board acknowledges that the Veteran did indeed provide VA with some service treatment and personnel records related to the circumstances of his discharge; however, the Board's remand directives require that he be provided notice containing the following information:  

(i) The identity of the records VA was unable to obtain;  

(ii) An explanation of the efforts VA made to obtain the records; 

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and

(iv) A notice that the claimant is ultimately responsible for providing the evidence.  

See 38 C.F.R. § 3.159(e)(1) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Since additional service treatment and personnel records do not appear to have been requested since 2005, request any such records from the appropriate source(s).  If no additional records are obtained, provide the Veteran with notice in accordance with 38 C.F.R. § 3.159(e) regarding the unavailability of any further service treatment and personnel records.  The notice must contain the following information:  

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the records; 

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and

(iv) A notice that the claimant is ultimately responsible for providing the evidence.  

See 38 C.F.R. § 3.159(e)(1) (2015).

2.  Refer the electronic claims folder to the examiner who performed the July 2014 examination (if available) to obtain an addendum opinion as to the etiology of the diagnosed psychiatric disabilities.  Specifically, the examiner is asked to address whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the claimed in-service assault took place, and whether it is at least as likely as not that PTSD or any other psychiatric disability, is related to that assault.  The examiner should also offer an opinion as to whether it is at least as likely as not that any psychiatric disability is otherwise related to service.  The examiner's attention is directed to service records submitted by the Veteran in June 2015 concerning a psychiatric disorder and the Veteran's reports to VA clinicians that he was assaulted in service.  See, e.g., July 1999 and August 2013 VA treatment records.   

If the 2014 examiner finds that another examination is necessary or is unavailable to complete the addendum, the Veteran should be scheduled for a new examination.

The electronic claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions should be provided. If the examiner cannot reach a conclusion without resorting to speculation, he or she should explain why a response would be speculative.

3.  Thereafter the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




